Citation Nr: 1142308	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1958 to May 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, granted entitlement to service connection for bilateral hearing loss with an initial noncompensable evaluation assigned effective February 15, 2007.  

In March 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board remanded the case for further action by the originating agency in April 2009.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's bilateral hearing loss manifests Level II hearing impairment in both ears.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for bilateral hearing loss was granted in the August 2007 rating decision on appeal.  An initial noncompensable evaluation was assigned effective February 15, 2007.  The Veteran contends that an initial compensable evaluation is warranted as his hearing loss prevents him from clearly understanding conversation in person or on the telephone.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  

The Veteran has undergone two VA audiological examinations during the appeal period.  During the first examination, conducted in August 2007, he reported that his current symptoms included decreased hearing, tinnitus, and difficulty understanding people on the telephone.  An audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
55
65
65
LEFT
10
15
45
55
60

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 94 percent in the left ear.  The diagnosis was mild to moderately severe sensorineural hearing loss from 2000-8000 Hz bilaterally.

The second and most recent VA examination was performed in June 2009.  The Veteran reiterated his complaints regarding his hearing loss and noted that he often had to ask people to repeat themselves.  An audiogram indicated pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
50
60
55
LEFT
10
15
50
50
50

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  The audiologist noted that a seal could not be maintained for acoustic reflex testing and there was poor agreement between the speech recognition threshold (SRT) and pure tone average (PTA).  However, the examiner concluded that the pure tone thresholds and word recognition scores were a good reflection of the Veteran's hearing sensitivity.  The diagnoses were mild to severe sensorineural hearing loss of the right ear and moderate to severe sensorineural hearing loss of the left ear. 

In support of his claim, the Veteran submitted the report of a private February 2009 audiogram.  The June 2009 VA examiner was asked to interpret the results of the audiogram and indicated the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
60
60
55
LEFT
X
15
55
55
60

Word recognitions scores were reported as 88 percent in the right ear and 84 percent in the left ear.  The June 2009 VA examiner noted that it was unlikely the private examiner utilized the Maryland CNC word list as the testing was performed by a hearing aid instrument specialist.  In addition, the Veteran indicated that the mode of testing (he was asked to repeat words spoken to him by the tester) did not follow the typical Compensation and Pension (C&P) protocol.  

VA regulations require that an audiological examination for VA purposes be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85(a) (2011).  The February 2009 private examination does not indicate whether it was conducted by a state-licensed audiologist, nor does it specify the type of word recognition test used.  Based on the examination report and the Veteran's description of the examination, the June 2009 VA examiner found that it was highly unlikely the February 2009 private examiner was a licensed audiologist or that the Maryland CNC test was utilized.  Therefore, the Board finds that the February 2009 private examination is not valid for VA purposes and does not comply with the provisions of 38 C.F.R. § 4.85(a).  

Based on the results of the August 2007 and June 2009 VA audiological examinations, Veteran's right and left ears meet the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 as the puretone thresholds at 3000 Hz are 55 decibels or more.  The degree of hearing impairment in both ears may therefore be rated under either Table VI or Table VIa, whichever results in the higher numeral.  

With respect to the right ear, the Veteran's most severe hearing loss was demonstrated at the August 2007 VA examination.  At that time, the pure tone threshold average of the right ear was 48.75 Hz with a word recognition score of 84 percent.  This level of hearing impairment translates to Level II under Tables VI and VIA.  Regarding the left ear, the most severe hearing loss was noted at the February 2009 private examination, however, as noted above, this examination is not valid for VA purposes.  Therefore, the Board will use the results of the June 2009 VA examination-when the left ear puretone threshold average measured 41.25 Hz with a speech recognition score of 88 percent-to determine left ear hearing impairment.  This level of impairment translates to Level II under Table VI and Level I under Table VIA.  Level II hearing in both ears warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

As a final matter, the Board notes that even if the results of the private February 2009 examination were used to determine the Veteran's left ear hearing loss, the degree of impairment would still translate to Level II under both Tables VI and VIA.  It is therefore  clear that the Veteran's hearing impairment has not most nearly approximated a higher rating at anytime during the claims period, and the claim for a compensable initial rating is denied.  


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

With respect to the Veteran's hearing loss, the Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the VA audiological evaluations in August 2007 and June 2009 addressed the impact of the Veteran's hearing on his daily life in so far as the Veteran reported having difficulty understanding people in conversation and over the telephone.   

In any event, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit notes that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.  A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to disability rating specialist.  Therefore, while it is noted that the August 2007 and June 2009 VA examinations nominally addressed the daily impact of the Veteran's hearing loss, any failure to completely address this aspect of the claim does not render the examinations inadequate.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009).

The Board has considered the statements of the Veteran regarding the functional effects of his hearing loss in accordance with the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned noncompensable rating for hearing loss.  Rather, his description of difficulties with hearing are consistent with the degree of disability addressed by such an evaluation.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's hearing loss is manifested by symptoms such as loss of hearing acuity and difficulty understanding conversation.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Court has also  held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has not reported any impairment to work due to hearing loss.  There is no indication that the Veteran has lost any time from work or is unable to perform required duties due to his service-connected hearing loss.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected hearing loss.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  During the March 2009 remand, the Veteran testified that the VA audiological examinations were the only VA treatment he had received for his hearing loss.  These August 2007 and June 2009 examinations are adequate for VA purposes and comply with the provisions of 38 C.F.R. § 4.85(a).  The Veteran has alleged that the August 2007 VA examination is not adequate as the "whisper test" was not performed properly, however, as discussed above, the Board has determined that the August 2007 examination demonstrated the Veteran's most severe right ear hearing loss and is therefore most favorable to the Veteran's claim.  In any event, there is no medical evidence that the August 2007 VA examination was performed improperly or that the results are not indicative of the Veteran's hearing loss at the time.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


